Citation Nr: 0306564	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  99-23 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of tonsillectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  January 1999 by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On December 6, 2002, the veteran appeared and testified at a 
personal hearing before the undersigned Acting Veterans' Law 
Judge at the RO.  A transcript of that hearing is of record.


FINDING OF FACT

Residuals of a tonsillectomy are primarily manifested by 
intermittent pain in the throat, without any organic 
abnormality of the throat.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for residuals of a 
tonsillectomy are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6516 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  The 
veteran has not identified any evidence which may be 
pertinent to his claim which the RO has not obtained and 
considered.  In view of the fact that this decision grants 
the veteran's appeal, additional evidence is not needed to 
substantiate his claim.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).  The veteran has indicated that his residuals of a 
tonsillectomy are manifested by throat pain.  The Board finds 
that the unlisted condition of residuals of a tonsillectomy 
manifested by throat pain is analogous to chronic laryngitis 
and is most appropriately rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6516, pertaining to that disability.

38 C.F.R. § 4.97, Diagnostic Code 6516 provides that chronic 
laryngitis with hoarseness, with inflammation of cords or 
mucous membrane, warrants an evaluation of 10 percent.  An 
evaluation of 30 percent requires chronic laryngitis with 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

In the veteran's case, his service medical records reveal 
that, in October 1961, he was seen for a complaint of a 
persistent sore throat.  The diagnosis was tonsillitis.  In 
January 1962, he underwent a tonsillectomy at a service 
department hospital.  At an examination for separation from 
service in June 1965, his mouth and throat were reported as 
normal.

A rating decision in August 1972 granted service connection 
for a tonsillectomy and assigned a non-compensable (zero 
percent) evaluation.

In September 1997, the veteran asserted a claim of 
entitlement to a compensable evaluation for residuals of a 
tonsillectomy.

At a VA examination in December 1998 and at the Board hearing 
in December 2002, the veteran stated that, since his 
separation from active service, he has had throat pain on the 
left side.  He has described the pain as stabbing.  He 
testified that the pain in his throat is intermittent and at 
times will interfere with his sleep and with his ability to 
talk.  He also testified that, during the surgery in January 
1962, he heard the surgeon tell the intern or resident who 
was performing the operation that he "went too deep."  The 
veteran testified that another physician told him later that 
a nerve in the back of his throat had been severed during the 
tonsillectomy and this accounted for his throat symptoms.  
The Board finds the veteran's statements at the VA 
examination in December 1998 and his hearing testimony to be 
credible and, on that basis, finds that it more likely than 
not that the throat pain which he has been reporting is a 
residual of the tonsillectomy performed while he was on 
active duty.

Considering the appropriate evaluation for residuals of a 
tonsillectomy primarily manifested by throat pain, the Board 
finds that the veteran's throat pain is similar to hoarseness 
as a manifestation of chronic laryngitis and thus warrants, 
by analogy, an evaluation of 10 percent under Diagnostic Code 
6516.  The disability picture presented by the veteran's 
throat pain as a manifestation of a service connected 
disability more nearly approximates the criteria for an 
evaluation of 10 percent than it does the criteria for a non-
compensable evaluation, and entitlement to that benefit is 
thus established.  Because the VA examination failed to 
disclose any organic abnormality in the veteran's throat, an 
evaluation in excess of 10 percent is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.97, 
Diagnostic Code 6516 (2002).


ORDER

A rating of 10 percent for residuals of a tonsillectomy is 
granted, subject to governing regulations concerning monetary 
awards.




	                        
____________________________________________
	David S. Nelson
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

